Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on August 11, 2022 was received and has been entered.  Claims 19 and 27-29 were amended. Claims 14-18 have been withdrawn.   Claims 1-13 were cancelled. Claims 14-32 are in the application and pending examination.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
The previous objection to claim 19 is withdrawn based on the amendment to claim 19.
Claim Rejections - 35 USC § 112

The previous rejection of claims 27-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on the amendment to claims 27-29.
Claim Rejections - 35 USC § 103
The previous rejection of claims 19, 21, 23, and 25-29 under 35 U.S.C. 103 as being unpatentable over JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) is withdrawn based on the amendment to claim 19.
Claims 19, 21, 23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-001583 to Yasuo Matsumoto (hereinafter Matsumoto) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle).  (US Pat. Pub. No. 20180006222 A1 to Matsumoto is being used as a translation for JP 2015-001583 to Yasuo Matsumoto.)
Regarding claim 19, Matsumoto teaches a continuous coating formation apparatus comprising: a coating formation chamber (A) for continuously performing coating formation treatment on a coating formation-target material (110) being conveyed; Page 3 of 6JFEI-112US and a roll disposed on each of an upstream side (10) and a downstream side (13) of the coating formation chamber (A) and used to apply tension to the coating formation-target material in the coating formation chamber. (See Matsumoto, Abstract, paragraphs 4-5, 8-10, 36, 78-81, and Fig. 1.  )
Matsumoto does not explicitly teach a tension measurement device for measuring the tension applied to the coating formation-target material in the coating formation chamber. 
	Tuttle is directed to applying a coating to an elongated web substrate. (See Tuttle, paragraph 33.)
	Examiner considers a tension measuring sensor as an art recognized device for measuring tension in a web. 
Tuttle teaches a tension measurement device (sensor) for measuring the tension applied to the coating formation-target material.  (See Tuttle, paragraphs 33 and 49-51.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a tension measurement device for measuring the tension applied to the coating formation-target material in the coating formation chamber, because Tuttle teaches this would allow the tension to be controlled to the desired value to have the coating with the desired properties. (See Tuttle, paragraphs 33 and 49-51.)
Matsumoto does not explicitly teach a tension controller for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material in the coating formation chamber at a constant value.  
Tuttle teaches a tension controller (computer) for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material at a constant value.  (See Tuttle, paragraphs 33 and 49-51.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a tension controller for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material in the coating formation chamber at a constant value, because Tuttle teaches this would allow the tension to be controlled to the desired value to have the coating with the desired properties. (See Tuttle, paragraphs 33 and 49-51.)	Regarding claim 21, Matsumoto does not explicitly teach wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.10 MPa (0.010 kgf/mm2) and not more than 20.00 MPa (2.039 kgf/mm2).  (0.1 -20 kgf/mm2 ) 
Matsumoto teaches the tension in the conveying direction of the film base material may be adjusted by a tension adjusting mechanism. (See Matsumoto, paragraph 37.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper tension, through routine experimentation, with a reasonable expectation of success, as a result-effective variable, in order to provide a stable and uniform coating on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Matsumoto, paragraphs 20 and 37.)
Regarding claim 23, Matsumoto does not explicitly teach wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.50 MPa (0.050 kgf/mm2) and not more than 10.00 MPa (2.019 kgf/mm2).  (0.1 -20 kgf/mm2 ).
Matsumoto teaches the tension in the conveying direction of the film base material may be adjusted by a tension adjusting mechanism. (See Matsumoto, paragraph 37.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper tension, through routine experimentation, with a reasonable expectation of success, as a result-effective variable, in order to provide a stable and uniform coating on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Matsumoto, paragraphs 20 and 37.)
Regarding claim 26, Matsumoto does not explicitly teach a differential pressure area is disposed on each of an upstream side and a downstream side of the coating formation chamber.  
Tuttle teaches a differential pressure area is disposed on each of an upstream side (470) and a downstream side (480) of the coating formation chamber (450).  (See Tuttle, Abstract, paragraphs 36 and 42; Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a tension controller for controlling driving of the roll based on a measurement result of the tension measurement device to maintain the tension applied to the coating formation-target material in the coating formation chamber at a constant value, because Tuttle teaches this would allow the transportation of the substrate between different pressure environments. (See Tuttle, Figs. 2, 4; Abstract, paragraphs 36 and 42.)
Regarding claims 27-29, Matsumoto teaches the roll is separated from the coating formation chamber (processing area “A” ) by a boundary wall. (See Matsumoto Fig. 1.)
The previous rejection of claims 20,22, and 24 under 35 U.S.C. 103 as being unpatentable over JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter) as applied to claim 19 and further in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti) is withdrawn based on the amendment to claim 19.
Claims 20,22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20180006222 A1 to Matsumoto (hereinafter Matsumoto) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter) as applied to claim 19 and further in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti). (US Pat. Pub. No. 20180006222 A1 to Matsumoto is being used as a translation for JP 2015-001583 to Yasuo Matsumoto.)
Regarding claim 20, Matsumoto does not explicitly teach the coating formation-target material is a grain oriented electrical steel sheet having no forsterite coating. 
	Inokuti is directed to removing a forsterite layer to improve properties of steel sheet. (See Inokuti, Abstract, col. 3, lines 3-25, 50-67, col. 13, lines 4-27.) 
Inokuti is directed to removing a forsterite layer to improve properties of steel sheet. (See Inokuti, Abstract, col. 3, lines 3-25, 50-67, col. 13, lines 4-27.)
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating formation-target material is a grain oriented electrical steel sheet having no forsterite coating, because Inokuti teaches this would allow the sheet with the desired properties. (See Inokuti, Abstract, col . 3, lines 3-25, 50-67, col. 13, lines 4-27.)
Regarding claim 20, the Applicant claims a specific material or article worked upon including a grain oriented electrical steel sheet having no forsterite coating. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in 20 would be capable of providing a steel sheet with this composition. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
It is wholly expected that the apparatus of the Matsumoto and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti), is fully capable of combining components (i.e. ) with the claimed compositon compositions since Matsumoto and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) in view of US Pat. Num. 4,713,123 to Inokuti et al (hereinafter Inokuti), disclose every structural limitation of the claimed invention.
Regarding claim 22, Matsumoto does not explicitly teach wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.10 MPa (0.010 kgf/mm2) and not more than 20.00 MPa (2.039 kgf/mm2).  (0.1 -20 kg/mm2 ).
 Matsumoto teaches the tension in the conveying direction of the film base material may be adjusted by a tension adjusting mechanism. (See Matsumoto, paragraph 37.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper tension, through routine experimentation, with a reasonable expectation of success, as a result-effective variable, in order to provide a stable and uniform coating on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Matsumoto, paragraphs 20 and 37.)
Regarding claim 24, Matsumoto does not explicitly teach wherein the tension applied to the coating formation-target material in the coating formation chamber is not less than 0.50 MPa (0.050 kgf/mm2) and not more than 10.00 MPa (2.019 kgf/mm2). 
Matsumoto teaches the tension in the conveying direction of the film base material may be adjusted by a tension adjusting mechanism. (See Matsumoto, paragraph 37.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the proper tension, through routine experimentation, with a reasonable expectation of success, as a result-effective variable, in order to provide a stable and uniform coating on the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Matsumoto, paragraphs 20 and 37.)
Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20180006222 A1 to Matsumoto (hereinafter Matsumoto)  and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) as applied to claim 19 and further in view of 20090272322 A1 to Fujinami et al (hereinafter Fujinami). 
Regarding claim 25, Matsumoto does not explicitly teach a physical vapor deposition method. 
Fujinami is directed to forming thin films through vacuum film deposition techniques such as sputtering ie PVD. (See Fujinami, Abstract and Paragraph 3 Fig. 1-2.)
Fujinami teaches physical vapor deposition (PVD) techniques such as sputtering are art recognized equivalents for forming functional films with plasma-assisted CVD. (See Fujinami, paragraphs 15 and 173; Fig. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide a physical vapor deposition method as an art recognized equivalent for forming a functional film.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
The previous rejection of claims 30-32 under 35 U.S.C. 103 as being unpatentable over JP 62050459 A to Kawasaki Steel Corp (hereinafter Kawasaki) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) as applied to claims 19, 21, and 23 and further in view of 6,450,437 B1 to Figge et al (hereinafter Figge) is withdrawn based on the amendment to claim 19.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20180006222 A1 to Matsumoto (hereinafter Matsumoto) and US Pat. Num. 20060096537 A1 to John R. Tuttle (hereinafter Tuttle) as applied to claims 19, 21, and 23 and further in view of 6,450,437 B1 to Figge et al (hereinafter Figge). 
Regarding claims 30-32, Matsumoto does not explicitly teach a shear for cutting off an end portion of the coating formation-target material is disposed on an upstream side of the coating formation chamber. 
Figge teaches a configures for winding finished strip. 
Figge teaches a shear for cutting off an end portion of the coating formation-target material is disposed on an upstream side of the coating formation chamber.  (See Figge, col. 2, lines 42-52 and Fig.1.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a shear for cutting off an end portion of the coating formation-target material is disposed on an upstream side of the coating formation chamber, because Figge teaches this would allow the cutting to be carried out as a preventative measure and in case of emergency no switching time is lost. (See Figge, col. 2, lines 42-52 and Fig.1.)
Response to Arguments
Applicant’s arguments with respect to claims 19-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717